Citation Nr: 1510799	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  10-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a back disability.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran served on active duty service from June 1967 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.
The Board remanded the instant matter in April 2011, April 2012 and June 2014.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals various adjudicatory documents that are either irrelevant to the issue on appeal or duplicative of those contained in the VBMS file.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  A lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R         §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Here, the Veteran was sent a letter in January 2009 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  This letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection and provided such notice with regard to the Veteran's and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.

Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Accordingly, no further action is required with respect to the duty to notify.

Relevant to the duty to assist, the Veteran's service treatment records as well as post-service VA and private treatment records have been obtained and considered.  A January 2009 response indicates that the Veteran does not receive Social Security Administration benefits.  A September 2011 AOJ Memorandum made a formal finding of unavailability regarding the Veteran's VA treatment records from the San Juan VA Medical Center dated from January 2005 to October 2007; the Veteran was informed of this unavailability in an October 2011 supplemental statement of the case.

The Veteran has also not identified any additional, outstanding records that have not been requested or obtained.  In this regard, the Veteran was asked to identify any non-VA providers who had treated him for his claimed lumbar spine disorder and to complete an appropriate authorization form for each such provider in an April 2012 letter.  The Veteran did not respond to this letter.  The Board emphasizes that "the duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard. 

The Veteran was afforded a VA examination in August 2012 in order to adjudicate his claim for service connection and an addendum opinion was provided in August 2014.  In this regard, the Board notes that the VA examiner offered an etiological opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with its remand directives by requesting that the Veteran identify non-VA treatment providers, obtaining updated VA treatment records, and obtaining an etiology opinion, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.
II.  Service Connection

The Veteran contends that he injured his back while moving stove pipes in Vietnam.  He further contends that he did not seek medical treatment during service as he did not speak English.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include arthritis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   

Service treatment records are negative for complaints, treatments or diagnoses related to any lumbar spine disorder.  A January 1969 service discharge examination found the Veteran's lumbar spine to be normal and was otherwise negative for any relevant abnormalities.  In a January 1969 Report of Medical History (RMH), the Veteran denied back trouble of any kind and that he ever had any illness or injuries other than those already noted therein.

Post-service treatment records reflect complaints of lumbosacral pain in a June 1982 private treatment note.  A November 1990 private lumbar ultrasound revealed mild dorsolumbar levoscoliosis with no localized bone or joint pathology and reflected an impression of mild scoliosis.

An August 2012 Disability Benefits Questionnaire (DBQ) report reflects the Veteran's complaints that he had fallen and hurt his back during service in Vietnam while carrying stove ranges.  He reported that he did not go to sick call for his back during service as he did not speak English and that his first post-service treatment for back pain was in 1976.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that it was less likely as not (50 percent or greater probability) that the diagnosed lumbar degenerative disc disease was incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the medical records were silent for any lower back condition during the military service years or during the first years after service separation, that the Veteran's separation RMH failed to show any back problems and that there was no medical evidence in the record to show any back problems during service.

In an August 2014 addendum opinion, the August 2012 VA examiner opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner reasoned that the Veteran's service medical records and medical records during the first years after service were silent for any lower back condition and that his discharge examination and RMH failed to show any back problems.  The examiner further noted that there was no evidence that the Veteran had sought medical assistance or treatment after service discharge, where he could be interviewed and examined by a medical provider in his native language, and that he did not complain of back pain until many years after service.  In addition, further noted that the Veteran's degenerative disc disease could be caused by injuries or physical exertion after service as there was no record of back complaints during service, including complaints of recurrent back pain in his separation RMH.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested arthritis to a degree of 10 percent within the one year following his active duty service discharge in January 1969.  In this regard, a November 1990 private lumbar ultrasound revealed mild dorsolumbar levoscoliosis with no localized bone or joint pathology.  The Board also notes that the Veteran reported that he did not seek treatment for his condition until 1976, more than seven years after service discharge.  As such, presumptive service connection as a chronic disease, to include based on continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

With regards to the Veteran's service in Vietnam, the Board notes that in cases where a veteran engaged in combat, the Federal Circuit has held that the presumption found in § 1154(b) applies not only to the potential cause of a disability, but also to whether a disability itself was incurred while in service.  See Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  The combat presumption, however, does not alleviate the requirement that the evidence show a current disability attributable to the past in-service injury or event.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  Here, however, the Veteran has not asserted that he sustained a back injury during combat, but rather while carrying stove range while in Vietnam.  The provisions relating to the combat presumption are therefore not applicable to this case.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a lumbar spine disorder.  While the evidence of record shows that the Veteran has a current diagnosed lumbar spine disorder, namely degenerative disc disease, the probative evidence of record demonstrates that such is not related to his service.  In this regard, the Board places great probative weight on the opinion of the VA examiner that the lumbar spine disorder was less likely than not related to service.  The examiner reasoned that the Veteran's discharge examination and RMH failed to show any back problems, that there was no evidence that the Veteran had sought medical assistance or treatment after service discharge-where he could be interviewed and examined by a medical provider in his native language-and that he did not complain of back pain until many years after service.  Such opinion has clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board also notes that the Veteran has contended that his current lumbar spine disorder is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's lumbar spine disorder and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  While the Veteran is competent to describe the current manifestations of his lumbar spine disorder and to describe his purported in-service back injury, the Board accords such statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of a lumbar spine disorder, to include osteoarthritis, requires the administration and interpretation of diagnostic testing.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results.  Moreover, as will be discussed below, the Board finds the Veteran's statements regarding his purported back injury to be not credible. 

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his purported in-service back injury and his lumbar spine disorder.   In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service injury as well as the current nature of his lumbar spine disorder.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

In addition, in adjudicating this claim, the Board must assess not only competency of the Veteran's statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board notes that the Veteran has indicated that he had experienced an in-service back injury.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds such statements to lack credibility as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest and, therefore, accords no probative weight to such contentions.  

In this regard, the Veteran has alleged that he has suffered from lumbar spine symptoms since service and that he had sustained an in-service back injury while carrying stove ranges.  However, the Veteran denied back trouble of any kind and that he ever had any illness or injuries other than those already noted in a January 1969 RMH.  He reported the onset of his back condition was occurring in February 1976-seven years after service discharge-in an Application for Compensation and/or Pension (VA Form 21-526) submitted in January 2009.  In October 2007, he complained of acute muscular spasms that occurred several years ago.  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he sustained a back injury during service and that he had experienced a continuity of symptomology since service are inconsistent with the contemporaneous evidence and, therefore, are not credible.  Consequently, the Board assigns no probative weight to such statements. 

Therefore, the Board finds that a lumbar spine disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lumbar spine disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).





ORDER

Service connection for a lumbar spine disorder, claimed as a back disorder, is denied.


____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


